ICJ_003_AdmissionUN_UNGA_NA_1947-12-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

1947-
YEAR 1947 December r2th.
General List:
Order of December 12th, 1947. No. 3.

REQUEST FOR ADVISORY OPINION
ON THE CONDITIONS OF ADMISSION
OF A STATE TO MEMBERSHIP
IN THE UNITED NATIONS
(ARTICLE 4 OF THE CHARTER)

The President of the International Court of Justice,

Having regard to Articles 48 and 66 of the Statute,
Having regard to Article 37 of the Rules of Court,

Whereas the General Assembly of the United Nations on
November 17th, 1947, adopted a Resolution in which it asked the
Court for an advisory opinion on the following question :

Is a Member of the United Nations which is cailed upon,
in virtue of Article 4 of the Charter, to pronounce itself by
its vote, either in the Security Council or in the General
Assembly, on the admission of a State to membership in the
United Nations, juridically entitled to make its consent to
the admission dependent on conditions not expressly provided
by paragraph 1 of the said Article ? In particular, can such
a Member, while it recognizes the conditions set forth in that
provision to be fulfilled by the State concerned, subject its
affirmative vote to the additional condition that other States
be admitted to membership in the United Nations together
with that State ?

Whereas the text of the Resolution was despatched by the Sec-
retary-General of the United Nations on November 24th, 1947, and
whereas, in a telegram dated December roth, 1947, the Secretary-
General stated that this despatch constituted the official notifica-
tion of the request for an advisory opinion ;

9
ARTICLE 4 OF THE CHARTER Io

Whereas the Registrar, on December 12th, 1947, forwarded a
copy of the General Assembly’s Resolution to all States entitled
to appear before the Court, asking them to regard this communi-
cation as the notice required by Article 66, paragraph 1, of the
Statute ;

Whereas moreover, the question submitted by the Assembly
for advisory opinion mentions Article 4 of the Charter of the United
Nations, and the special and direct communication provided for
in Article 66, paragraph 2, of the Statute has therefore been
addressed to the Governments of States signatories to that
instrument ;

Decides,

In virtue of Article 66 of the Statute,

To fix Monday, the oth of February, 1948, as the date of expiry
of the time-limit within which written statements relating to the
question on which the Court’s opinion has been asked may be filed
in the name of such States admitted to appear before the Court as
may desire to present them, without prejudice to the oral state-
ments provided for in Article 66, paragraph 2, of the Statute, for
the purpose of hearing which the Court might hold public sittings.

Done in English and French, the French text being authoritative,
at the Peace Palace, The Hague, this twelfth day of December, one
thousand nine hundred and forty-seven.

(Signed) J. G. GUERRERO,

President.

(Signed) E, HAMBRo,

Registrar.

ro
